             Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ABRAHAM SABEL,

                                            Plaintiff,
                                                                   OPINION & ORDER
        - against -
                                                                   No. 20-CV-1216 (CS)
HALSTED FINANCIAL SERVICES, LLC and
LVNV FUNDING, LLC,

                                             Defendants.
-------------------------------------------------------------x

Appearances:

Kenneth Willard
Stein Saks, PLLC
Hackensack, New Jersey
Counsel for Plaintiff

Peter G. Siachos
Gordon Rees Scully Mansukhani, LLP
New York, New York
Counsel for Defendants

Seibel, J.

        Before the Court is Defendants’ motion to dismiss. (Doc. 15.) For the following reasons,

the motion is GRANTED.

I.      BACKGROUND

        I accept as true the facts, but not the conclusions, set forth in Plaintiff’s Complaint,

(Doc. 1 (“Compl.”)), as supplemented by documents integral thereto. This Fair Debt Collection

Practices Act (“FDCPA”) dispute arises out of a debt collection letter that Defendant Halsted

Financial Services, LLC sent to Plaintiff on or about April 4, 2019. (See id. ¶ 29; id. Ex. A.)

Halsted had been retained by Defendant LVNV Funding, LLC to collect the debt, which was
           Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 2 of 16




originally owned by Citibank, N.A. (Id. ¶¶ 23-24, 27.) 1 The letter is a single page and contains

information regarding the original and current creditors, balance details, and payment options.

(See id. Ex. A.) As relevant to the instant motion, the letter’s penultimate paragraph states,

“Please note that a negative credit bureau report reflecting on your credit record may be

submitted to a credit reporting agency by the current account owner if you fail to fulfill the terms

of your credit obligations. This notice in no way affects any rights you may have.” (Id. Ex. A.)

The next and last paragraph of the letter, which appears in the same font and size as the

preceding paragraphs, contains the FDCPA’s “mini-Miranda” warning and validation notice and

reads as follows:

       This communication is from a debt collector. This is an attempt to collect a debt
       and any information obtained will be used for that purpose. Unless you notify
       this office within 30 days after receiving this notice that you dispute the validity
       of the debt or any portion thereof, this office will assume this debt is valid. If you
       notify this office in writing within 30 days after receiving this notice that you
       dispute the validity of this debt or any portion thereof, this office will obtain
       verification of the debt or obtain a copy of a judgment and mail you a copy of
       such judgment or verification. If you request from this office in writing within 30
       days after receiving this notice, this office will provide you with the name and
       address of the original creditor, if different than the current creditor.

(Id. Ex. A.)




       1
           In one paragraph of the Complaint, Plaintiff describes the debt as “currently owed to
Defendant Citibank, N.A.” (Compl. ¶ 29.) As this allegation contradicts the debt collection
letter attached to the Complaint, (see id. Ex. A (listing the current creditor to whom the debt is
owed as LVNV and the original creditor as Citibank)), as well as other paragraphs of the
Complaint, (see, e.g., id. ¶ 27 (describing LVNV as the current owner of the debt)), and
Plaintiff’s own description of the facts in his opposition memorandum, (see Doc. 17 (“P’s Opp.”)
at 2), and as Citibank is not named as a defendant in this action, the Court assumes that this was
a typographical error and does not accept this allegation as true. See Perry v. NYSARC, Inc., 424
F. App’x 23, 25 (2d Cir. 2011) (summary order) (courts need not accept as true “factual
assertions that are contradicted by the complaint itself” or “by documents upon which the
pleadings rely”).


                                                     2
          Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 3 of 16




        Plaintiff filed suit on February 11, 2020, alleging that the credit reporting language in the

penultimate paragraph of the letter violates the FDCPA by overshadowing the validation notice.

(See id.) Specifically, Plaintiff alleges that the credit reporting language coerces payment from

the consumer through the threat of imminent credit reporting during the initial thirty-day

validation period and therefore violates 15 U.S.C. §§ 1692g and 1692e. (Id. ¶¶ 34-36, 42, 44, 47,

49.) Defendants filed a letter on March 6 in contemplation of a motion to dismiss for failure to

state a claim. (Doc. 9.) Plaintiff responded on March 17, (Doc. 13), the Court held a pre-motion

conference on March 25, (Minute Entry dated Mar. 25, 2020), and the instant motion followed.

II.     LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (alteration, citations, and internal quotation marks

omitted). While Federal Rule of Civil Procedure 8 “marks a notable and generous departure

from the hypertechnical, code-pleading regime of a prior era, . . . it does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678-79.

        In considering whether a complaint states a claim upon which relief can be granted, the

court “begin[s] by identifying pleadings that, because they are no more than conclusions, are not




                                                       3
          Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 4 of 16




entitled to the assumption of truth,” and then determines whether the remaining well-pleaded

factual allegations, accepted as true, “plausibly give rise to an entitlement to relief.” Id. at 679.

Deciding whether a complaint states a plausible claim for relief is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id.

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that the pleader is entitled to

relief.’” Id. (alteration omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

       On a motion to dismiss, a court is generally confined to the four corners of the complaint,

the documents incorporated in or attached thereto, documents on which the plaintiff relied in

bringing the case, and things of which it is entitled to take judicial notice. See Kleinman v. Elan

Corp., 706 F.3d 145, 152 (2d Cir. 2013). Here, in addition to the Complaint, I also consider the

debt collection letter dated April 4, 2019, which was attached to and relied on throughout

Plaintiff’s Complaint. See, e.g., Rios v. Pinnacle Fin. Grp., Inc., No. 05-CV-10290, 2006 WL

2462899, at *2 & n.1 (S.D.N.Y. Aug. 23, 2006) (considering collection letter attached to

complaint to determine whether the plaintiff stated an FDCPA claim).

III.   DISCUSSION

       Defendants argue that Plaintiff has failed to state a claim under §§ 1692g or 1692e of the

FDCPA. I address each claim in turn.

               Section 1692g

       Section 1692g(a) mandates that in its initial communication with a consumer (or within

five days of it), a debt collector must send the consumer a written notice containing, among other

things, a statement that the consumer has thirty days to notify the debt collector in writing that

the consumer disputes the debt, whereupon the debt collector will obtain verification of the debt




                                                       4
          Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 5 of 16




and mail it to the consumer. 15 U.S.C. § 1692g(a)(4). This language, “commonly referred to as

a ‘validation notice,’ gives the consumer the information necessary to challenge the debt

allegedly owed before making payment.” Russell v. Equifax A.R.S., 74 F.3d 30, 32-33 (2d Cir.

1996). Plaintiff does not dispute that the collection letter sent to him contains the information

mandated by § 1692g(a).

       “The thirty-day window is not a ‘grace period’; in the absence of a dispute notice, the

debt collector is allowed to demand immediate payment and to continue collection activity.”

Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 89 (2d Cir. 2008); see Foti v. NCO Fin.

Sys., Inc., 424 F. Supp. 2d 643, 660 (S.D.N.Y. 2006) (“[D]uring the validation period, the

debtor’s right to dispute coexists with the debt collector’s right to collect.”) (internal quotation

marks omitted). But § 1692g(b) provides, in part, that “[a]ny collection activities and

communication during the 30-day period may not overshadow or be inconsistent with the

disclosure of the consumer’s right to dispute the debt.” This means that a debt collector has “the

obligation, not just to convey the [validation notice], but to convey it clearly.” Jacobson, 516

F.3d at 90. Accordingly, the Second Circuit has held that a debt collector violates § 1692g “even

if the collector includes an accurate validation notice, if that notice is overshadowed or

contradicted by other language in communications to the debtor.” Id. “A notice overshadows or

contradicts the validation notice if it would make the least sophisticated consumer uncertain as to

her rights.” Id. (internal quotation marks omitted).

       “The least sophisticated consumer test is an objective inquiry directed toward ensuring

that the FDCPA protects all consumers, the gullible as well as the shrewd.” Easterling v.

Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012) (per curiam) (internal quotation marks and

alteration omitted). “The hypothetical least sophisticated consumer does not have the astuteness




                                                       5
          Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 6 of 16




of a ‘Philadelphia lawyer’ or even the sophistication of the average, everyday, common

consumer, but is neither irrational nor a dolt.” Ellis v. Solomon & Solomon, P.C., 591 F.3d 130,

135 (2d Cir. 2010) (internal quotation marks omitted). Consequently, this standard does not

allow for unreasonable, bizarre, or idiosyncratic interpretations of collection notices, and “even

the least sophisticated consumer can be presumed to possess a rudimentary amount of

information about the world and a willingness to read a collection notice with some care.” Id.

(internal quotation marks omitted); see Weber v. Computer Credit, Inc., 259 F.R.D. 33, 38

(E.D.N.Y. 2009) (“It is assumed that even the least sophisticated consumer will read a debt

collection letter in its entirety.”). The least sophisticated consumer inquiry “is to be conducted

with a recognition that confusion can occur in a myriad of ways, such as when a letter visually

buries the required validation notice, contains logical inconsistencies, fails to explain an apparent

inconsistency, or presents some combination of these (or similar) vices.” Pollard v. Law Office

of Mandy L. Spaulding, 766 F.3d 98, 104 (1st Cir. 2014). “[B]ecause the least sophisticated

consumer standard is objective, the determination of how the least sophisticated consumer would

view language in a defendant’s collection letter is a question of law that the Court may resolve

on a motion to dismiss.” Jones-Bartley v. McCabe, Weisberg & Conway, P.C., 59 F. Supp. 3d

617, 642 (S.D.N.Y. 2014) (internal quotation marks omitted).

       “A complaint alleging a violation of § 1692g for being overshadowing or contradictory

may survive a motion to dismiss if (1) the plaintiff pleads a contradiction between the demand

language and the validation language, and (2) it is possible that the plaintiff could prove that the

contradiction would mislead the least sophisticated consumer into disregarding his or her rights

under the validation notice.” Santora v. Capio Partners, LLC, 409 F. Supp. 3d 106, 108-09

(E.D.N.Y. 2017) (internal quotation marks omitted). Here, Plaintiff has not plausibly alleged a




                                                      6
          Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 7 of 16




contradiction between the credit reporting language and the validation language, and even if he

had, the least sophisticated consumer would not be misled into disregarding his or her rights

under the validation notice.

       Plaintiff alleges that the statement, “Please note that a negative credit bureau report

reflecting on your credit record may be submitted to a credit reporting agency by the current

account owner if you fail to fulfill the terms of your credit obligations,” coerces immediate

payment by threatening imminent credit reporting during the initial thirty-day validation period,

(Compl. ¶¶ 33-36), and thus Plaintiff argues that the least sophisticated consumer would be

misled into disregarding his or her rights under the validation notice, which appears in the next

paragraph, (see P’s Opp. at 5-6, 8-9, 19). But nothing in this statement – which appears in the

same font and size as the validation notice directly below it – threatens imminent credit reporting

or demands immediate payment, and “[l]anguage that in no way demands immediate payment of

the plaintiff’s past due debt, or threatens adverse consequences in the event the debt is not paid

within 30 days does not violate the FDCPA.” Belichenko v. Gem Recovery Sys., No. 17-CV-

1731, 2017 WL 6558499, at *3 (E.D.N.Y. Dec. 22, 2017) (emphasis in original) (internal

quotation marks and alteration omitted); see McGinty v. Prof’l Claims Bureau, Inc., No. 15-CV-

4356, 2016 WL 6069180, at *5 (E.D.N.Y. Oct. 17, 2016) (dismissing a § 1692g claim where

“the Collection Letters neither demand that payment be made within thirty (30) days, nor

threaten adverse consequences if payment is not received within thirty (30) days,” and therefore

“the Collection Letters do not contain language that contradicts or is otherwise inconsistent with

Plaintiffs’ right to demand validation of their debts”); Spira v. Ashwood Fin., Inc., 358 F. Supp.

2d 150, 157 (E.D.N.Y. 2005) (credit reporting language did not overshadow or contradict a

validation notice that “was presented in the same font, size and type-face” as the disputed




                                                     7
          Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 8 of 16




language). Further, “[m]erely informing a debtor that her debt, if not paid, will be reported to a

consumer reporting agency does not, by itself, constitute a violation of the FDCPA. Indeed, it

would be counterproductive to penalize a debt collector for suggesting that steps which legally

could be taken might in fact be taken.” Fashakin v. Nextel Commc’ns, No. 05-CV-3080, 2009

WL 790350, at *9 (E.D.N.Y. Mar. 25, 2009) (internal quotation marks and alteration omitted).

       It is for these reasons that courts in the Second Circuit have rejected arguments that such

credit reporting language, standing alone, overshadows the validation notice. See Ward v. Gold

Key Credit, Inc., No. 18-CV-2834, 2019 WL 3628795, at *3 (E.D.N.Y. July 11, 2019) (statement

that defendant “reports to TransUnion and Equifax and your account may be reported if it is not

paid” did not give rise to a § 1692g claim), report and recommendation adopted, 2019 WL

3605781 (E.D.N.Y. Aug. 6, 2019); Reynolds v. Caine & Weiner Co., No. 17-CV-7590, 2018 WL

5928123, at *5 (E.D.N.Y. Nov. 13, 2018) (statement that “a negative credit report reflecting your

credit score may be submitted to a credit reporting agency if you fail to fulfill the terms of your

credit obligation” did not violate § 1692g, because it “would not imply to the least sophisticated

consumer that he must take action within any time frame that contradicts the statutory thirty-day

period”) (internal quotation marks omitted); Belichenko, 2017 WL 6558499, at *4 (statement that

defendant’s “policy is to report delinquent account information to Trans Union and Experian

Credit Bureaus which may impair your client rating and your ability to obtain credit in the

future” did not overshadow validation notice because it “would not confuse the least

sophisticated consumer about his or her rights under § 1692g, which are properly spelled out in

the letter’s final paragraph and appear on the same page in the same size and typeface as the

allegedly overshadowing language”); Sebrow v. ER Sols., Inc., No. 07-CV-5016, 2009 WL

136026, at *5 (E.D.N.Y. Jan. 20, 2009) (statements that “[i]f you fail to resolve this collection




                                                     8
            Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 9 of 16




account, we may report your delinquent account to Equifax, Trans Union and Experian” and that

“[t]his may affect your universal credit score” did not violate § 1692g because “there is no

language in the letter that would suggest to plaintiff that he must take action within any time

frame that contradicts the statutory thirty-day period”).

          Courts in sister circuits have likewise rejected claims similar to Plaintiff’s. See

McMurray v. ProCollect, Inc., 687 F.3d 665, 671 (5th Cir. 2012) (“[L]etters that encourage

debtors to pay their debts by informing them of the possible negative consequences of failing to

pay . . . do not overshadow the required notice language.”) (internal quotation marks and

alteration omitted); Wright v. AR Res., Inc., No. 20-CV-985, 2020 WL 4428477, at *8-10 (M.D.

Fla. July 31, 2020) (concluding “as a matter of law that the language . . . warning the consumer

that their ‘credit report may have a negative impact if we do not hear from you’ did not

overshadow the required Section 1692g notice” because, “as the Fifth and Second Circuits have

held, such language merely informs the debtor about the possible negative consequences of

failing to pay a debt and, thus, would not make the least sophisticated consumer uncertain about

his rights”); Hanford v. Franklin Collection Serv., Inc., No. 17-CV-2005, 2018 WL 2129612, at

*4 (E.D. Mo. May 9, 2018) (dismissing § 1692g claim where “nothing in the [collection letter]

request[ed] payment during the 30-day dispute window” and rejecting the argument that credit

reporting language overshadowed or contradicted plaintiff’s § 1692g rights by leaving open the

possibility that the debt collector would report the account even if it received a validation

request); Schuerkamp v. Afni, Inc., No. 10-CV-6282, 2011 WL 5825969, at *4 (D. Or. Nov. 16,

2011) (statement that defendant “may report information about your account to credit bureaus”

would not mislead the least sophisticated consumer or “overshadow the right to dispute the

debt”).




                                                        9
         Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 10 of 16




       Plaintiff relies on Russell v. Equifax A.R.S., 74 F.3d 30 (2d Cir. 1996), (see P’s Opp. at

11), but that case does not support his position. In Russell, the validation notice (which was

printed on the back of a collection letter) was “contradicted and overshadowed by the warning on

the front that the collection would be posted to [plaintiff’s] file unless she chose not to dispute it

and paid it within the next 10 days.” 74 F.3d at 34 (emphasis omitted). The defendant in Russell

also sent a second collection letter twenty days later that demanded payment within five days,

giving “the debtor only 25 days from the date of the first notice to decide whether to challenge

the claim,” which “is less than the 30 days required to be given a consumer under the [FDCPA].”

Id. at 36. Accordingly, the Second Circuit held that the “plaintiff would not realize she had a

statutory right to dispute the debt within 30 days in the face of a second notice from the debt

collector giving her only 25 days.” Id. By contrast, the collection letter in this case does not

demand immediate payment or specify any date by which payment must be made. For the same

reason, Plaintiff’s reliance on Adams v. Law Offices of Stuckert & Yates, 926 F. Supp. 521 (E.D.

Pa. 1996), (see P’s Opp. at 19), is similarly misplaced. In Adams, “language calling for

‘immediate’ payment contradict[ed] the validation notice, which provide[d] for a thirty day

period in which the debtor [was] able to contest the debt.” 926 F. Supp. at 527. Here, the

collection letter contains no such language.

       Plaintiff contends that the letter should have contained transitional language to explain

that the credit reporting statement did not conflict with the validation notice. (P’s Opp. at 12, 18-

19.) But “where a collection letter does not demand immediate payment, ‘transitional language’

calling attention to a validation notice is not necessary.” McGinty, 2016 WL 6069180, at *6.

Regardless, the letter did contain transitional language: the very next sentence after the disputed

language states, “This notice in no way affects any rights you may have,” and Plaintiff’s rights,




                                                      10
           Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 11 of 16




i.e., the validation notice, are laid out in the next paragraph. (Compl. Ex. A.) Consequently,

even if the credit reporting language could be interpreted as a demand for payment, this

disclaimer “inform[ed] the consumer that the demand does not override his or her rights under

Section 1692g to dispute or seek validation of the debt,” Larsen v. JBC Legal Grp., P.C., 533 F.

Supp. 2d 290, 306-07 (E.D.N.Y. 2008), and thus not even the least sophisticated consumer could

have been misled into disregarding the validation notice.

       In short, the credit reporting language in the collection letter would not mislead the least

sophisticated consumer into disregarding his or her rights under the validation notice, and

Plaintiff has therefore failed to plausibly allege a § 1692g overshadowing violation.

Accordingly, Plaintiff’s § 1692g claim is dismissed.

               Section 1692e

       Section 1692e of the FDCPA contains sixteen subsections that “provide a nonexhaustive

list of practices that fall within the statute’s ban,” Bentley v. Great Lakes Collection Bureau,

6 F.3d 60, 62 (2d Cir. 1993), including § 1692e(5), which prohibits “‘[t]he threat to take any

action that cannot legally be taken or that is not intended to be taken,’” id. (alteration in original)

(emphasis omitted) (quoting 15 U.S.C. § 1692e(5)), and § 1692e(10), “a catch-all provision that

bars ‘[t]he use of any false representation or deceptive means to collect or attempt to collect any

debt or to obtain information concerning a consumer,’” Altman v. J.C. Christensen & Assocs.,

Inc., 786 F.3d 191, 194 (2d Cir. 2015) (alteration in original) (quoting 15 U.S.C. § 1692e(10)). 2

“A validation notice is deceptive, and thus violates section 1692e(10), ‘when it can be reasonably

read to have two or more different meanings, one of which is inaccurate.’” Beauchamp v. Fin.


       2
         Plaintiff’s Complaint contains no reference to § 1692e(5), but I address his argument
under that provision in the interests of efficiency and because it is essentially subsumed by the
§ 1692e(10) claim.


                                                      11
         Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 12 of 16




Recovery Servs., Inc., No. 10-CV-4864, 2011 WL 891320, at *2 (S.D.N.Y. Mar. 14, 2011)

(quoting Russell, 74 F.3d at 35). As with § 1692g, alleged violations of § 1692e(5) and (10) are

evaluated under the least sophisticated consumer standard. See id. Indeed, “[t]he standard for

determining a violation of § 1692e(10) is essentially the same as that for § 1692g.” Foti, 424 F.

Supp. 2d at 666-67 (collecting cases); see Barrientos v. Law Offices of Mark L. Nichter, 76 F.

Supp. 2d 510, 513 (S.D.N.Y. 1999) (“Even if a defendant provides the requisite validation notice

under 1692g, it may still be liable under § 1692g and § 1692e(10) if it sends a . . .

communication within the validation period that ‘overshadows or contradicts’ such notice . . . .”).

        Plaintiff contends that the collection letter violates § 1692e(5) and (10) because it “is a

direct threat of negative credit reporting against Plaintiff’s account if he does not immediately

satisfy his ‘credit obligations’” and “threatens negative credit reporting even after a debt

validation request has been made, which is an action Defendants would not be legally allowed to

take.” (P’s Opp. at 13, 15-16.) But the collection letter contains no such threat, either explicitly

or implicitly. Contrary to Plaintiff’s assertion that the least sophisticated consumer could

reasonably interpret the letter to mean that Defendants “will negatively credit report the account

if it is not paid in full, despite any debt validation request that would otherwise currently be

pending,” (P’s Opp. at 17-18 (emphasis added)), the statement merely notes that a negative credit

bureau report may be submitted if Plaintiff fails to fulfill the terms of his credit obligations, and it

contains no language suggesting that this may happen immediately or in derogation of Plaintiff’s

rights, see Cruz v. MRC Receivables Corp., 563 F. Supp. 2d 1092, 1101 (N.D. Cal. 2008)

(“Nowhere in any of the letters Defendants sent to [Plaintiff] did they say that they would submit

a negative credit report. The notice only states that ‘a negative credit report reflecting on your

credit record may be submitted.’ [Plaintiff] cannot base her claim for violation of the FDCPA on




                                                      12
         Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 13 of 16




a statement Defendants did not make, as that would require a plainly unreasonable interpretation

of the letters in question.”) (emphasis in original). In fact, the notice was explicit that Plaintiff’s

rights would be respected.

        Plaintiff characterizes the absence of any deadline in the collection letter as an “open-

ended threat,” suggesting that “negative credit reporting could happen within the 30-day

validation window regardless of whether a validation request had been made, and it even could

be made thereafter when such a request had still been pending.” (P’s Opp. at 17.) Plaintiff goes

on to argue that Defendants “had no ability to credit report if a validation request had been put in

by Plaintiff and it was still pending” and that “without explaining this distinction, the letter

plainly leaves this open as a possibility.” (Id. at 18.) But the lack of a deadline and absence of

any suggestion that negative credit reporting would occur anytime soon weighs against a finding

that the statement is false or deceptive, because it is undisputed that LVNV, the current creditor,

is fully entitled to enforce its rights regarding the debt – including submitting a negative credit

bureau report if Plaintiff failed to satisfy his credit obligations. See Ward, 2019 WL 3628795, at

*3 (statement that defendant “reports to TransUnion and Equifax and your account may be

reported if it is not paid” did not give rise to a § 1692e claim because “a debt collector can

inform a consumer that it may report an unpaid account” and “it is a widely known fact that

failure to pay debts that are owed might adversely affect one’s credit rating and ability”) (internal

quotation marks omitted); Spira v. I.C. Sys., Inc., No. 05-CV-4367, 2006 WL 2862493, at *6

(E.D.N.Y. Oct. 5, 2006) (mere threat to send negative information to credit reporting agencies

does not violate § 1692e(5), as long as communication does not imply consumer has less than

thirty days to dispute the debt, because collection attempts may continue during the thirty-day




                                                      13
           Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 14 of 16




window unless consumer raises a dispute). 3 Plaintiff’s supposition that negative credit reporting

would occur within the thirty-day validation window regardless of whether a validation request

had been made or was pending fails to “raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555; see Hanford, 2018 WL 2129612, at *4 (rejecting the argument that a

debt collector must explain that it “would cease its collection efforts upon receiving a validation

request” because although “[i]t is true that, when a consumer disputes a debt in writing, a

collector must put the brakes on collection efforts until it sends the consumer a proper response,”

the FDCPA “does not require collectors to tell consumers this information”). Indeed, it would

have been misleading for Defendants to have suggested that there could be no collection activity

during the thirty-day window in which Plaintiff could decide whether to dispute the debt.

       To support his argument that a threat of credit reporting can violate § 1692e even if no

deadline is imposed, Plaintiff relies on a misreading of Tsenes v. Trans-Continental Credit &

Collection Corp., 892 F. Supp. 461 (E.D.N.Y. 1995). In Tsenes, a plaintiff was able to state a

§ 1692e claim based on language in a collection letter that read, “to withhold further action,

return this statement with payment in full.” 892 F. Supp. at 465 (internal quotation marks

omitted). Plaintiff asserts that in Tsenes, “[n]o deadline was imposed, and yet the court found

that the least sophisticated consumer could reasonably interpret this statement as a threat of legal

action.” (P’s Opp. at 16.) But this relies on cherry-picked language from Tsenes and omits a

distinguishing fact: the collection letter in Tsenes requested payment within five days. See 892


       3
         In their reply memorandum, Defendants argue that “LVNV inserted the notice of the
potential for negative credit reporting in order to comply with the F[air] C[redit] R[eporting]
A[ct]” and that “LVNV’s compliance with the FCRA should not create liability under the
FDCPA.” (Doc. 18 at 9.) I decline to consider this argument because it was raised for the first
time in reply. See Cotona v. Fed. Bureau of Prisons, No. 13-CV-609, 2013 WL 5526238, at *2
(S.D.N.Y. Oct. 7, 2013) (“[A]rguments raised for the first time in a reply memorandum are
waived and need not be considered.”).


                                                    14
         Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 15 of 16




F. Supp. at 465 (“Although this language imposes no deadline, another portion of the notice

requested payment with five days.”) (emphasis added). By contrast, the collection letter sent to

Plaintiff contains no request for payment within the thirty-day validation window. As the letter

simply informs Plaintiff that Defendants may report an unpaid account, Plaintiff has failed to

plausibly allege a § 1692e violation. See Ward, 2019 WL 3628795, at *3; see also Wright, 2020

WL 4428477, at *6 (plaintiff did not plausibly allege § 1692e violation because the court could

not discern how the following language in a collection letter was false, deceptive, or misleading:

“Please be advised that our client is a credit reporting client. Your credit report may have a

negative impact if we do not hear from you.”) (internal quotation marks omitted).

       Accordingly, Plaintiff’s § 1692e claim is dismissed.

               Leave to Amend

       Leave to amend a complaint should be freely given “when justice so requires.” Fed. R.

Civ. P. 15(a)(2). “[I]t is within the sound discretion of the district court to grant or deny leave to

amend.” Kim v. Kimm, 884 F.3d 98, 105 (2d Cir. 2018) (internal quotation marks omitted).

“Leave to amend, though liberally granted, may properly be denied” for “‘futility of

amendment,’” among other reasons. Ruotolo v. City of N.Y., 514 F.3d 184, 191 (2d Cir. 2008)

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “Amendment is futile when the problem

with a plaintiff’s causes of action is substantive and better pleading will not cure it.” Trombetta

v. Novocin, 414 F. Supp. 3d 625, 634 (S.D.N.Y. 2019) (internal quotation marks and alterations

omitted).

       Plaintiff has not requested leave to amend or suggested that he is in possession of facts

that would cure the deficiencies identified in this opinion. Indeed, “[t]he problem[s] with

[Plaintiff’s] causes of action [are] substantive,” and “better pleading will not cure [them].”




                                                      15
         Case 7:20-cv-01216-CS Document 19 Filed 10/26/20 Page 16 of 16




Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Accordingly, the Court declines to grant

leave to amend sua sponte. See TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir.

2014) (plaintiff need not be given leave to amend if he fails to specify how amendment would

cure the pleading deficiencies in his complaint); Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir.

2011) (district court did not err in dismissing claim with prejudice in absence of any indication

plaintiff could or would provide additional allegations leading to different result); Horoshko v.

Citibank, N.A., 373 F.3d 248, 249-50 (2d Cir. 2004) (per curiam) (district court did not abuse its

discretion by not granting leave to amend where there was no indication as to what might have

been added to make the complaint viable and plaintiffs did not request leave to amend);

Kropelnicki v. Siegel, 290 F.3d 118, 131 (2d Cir. 2002) (district court did not abuse its discretion

by not granting leave to amend where there were “no possible set of facts relating to [a debt

collection] letter that [plaintiff] could plead that would state a claim”).

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED and Plaintiff’s

§§ 1692g and 1692e claims are dismissed with prejudice. The Clerk of Court is respectfully

directed to terminate the pending motion, (Doc. 15), and close the case.

SO ORDERED.

Dated: October 26, 2020
       White Plains, New York
                                                       ________________________________
                                                            CATHY SEIBEL, U.S.D.J.




                                                      16
